             Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 1 of 9




 1                                                     THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     ABDIQAFAR WAGAFE, et al., on behalf            No. 2:17-cv-00094-RAJ
 9   of themselves and others similarly situated,
                                                    REPLY IN SUPPORT OF PLAINTIFFS’
10                         Plaintiffs,              MOTION TO COMPEL PRODUCTION
                                                    OF DOCUMENTS WITHHELD UNDER
11          v.                                      THE LAW ENFORCEMENT AND
                                                    DELIBERATIVE PROCESS
12   DONALD TRUMP, President of the                 PRIVILEGES
     United States, et al.,
13                                                  NOTE ON MOTION CALENDAR:
                           Defendants.              May 3, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                         Perkins Coie LLP
     REPLY ISO PLAINTIFFS’ MOTION TO COMPEL RE: LAW                 1201 Third Avenue, Suite 4900
     ENFORCEMENT AND DELIBERATIVE PROCESS PRIVILEGES                  Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ)                                            Phone: 206.359.8000
                                                                         Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 2 of 9




 1          CARRP is an extra-statutory internal vetting policy for identifying and processing
 2   immigration applications. A crucial part of this process is a determination that an applicant poses
 3   a “national security concern.” Plaintiffs challenge CARRP on both statutory and constitutional
 4   grounds and are entitled to documents that are important to proving their claims. Critical to
 5   Plaintiffs’ claims is fully understanding how and why Defendants designate applicants for
 6   immigration benefits as “national security concerns” and then subject those applicants to
 7   CARRP. Redacted portions of these documents contain such information. Defendants contend
 8   this information is privileged because disclosing it would reveal law enforcement processes and
 9   pose a “risk to public safety and national security.” But these are the very processes that
10   Plaintiffs challenge as unlawful and unconstitutional. Defendants cannot assert privilege to hide
11   the very processes at the heart of this case and avoid litigating this case on the merits. And, even
12   if the Court finds that any of Defendants’ purported concerns have merit, there is no reason why
13   they cannot produce the requested information under an attorney’s-eyes-only protective order.
14   A.     Defendants’ Reproduced Privilege Logs Are Insufficient and Misleading
15          Defendants’ failure to provide adequately descriptive privilege logs, for the small number

16   of highly relevant requested documents from the hundreds produced asserting the law

17   enforcement privilege, left Plaintiffs to guess about the nature of the underlying information and

18   its importance—and therefore hampered in their ability to contest those assertions of privilege.

19   When parties seek to withhold information on the basis of privilege, they must describe the

20   withheld material “in a manner that . . . will enable other parties to assess the claim.” Fed. R.

21   Civ. P. 26(b)(5)(A)(ii). Defendants’ privilege logs fall short of this standard. For example,

22   without any page numbers associated with the privilege descriptions, it is very difficult to match

23   privilege descriptions to redacted sections. The Court already gave Defendants two bites at the

24   apple, and should now order the requested documents produced.

25          Neither Defendants’ reproduced privilege logs nor their initial affidavits assert any

26   privileges from third parties. While Defendants attempt to assert new third-party privileges for

                                                                                  Perkins Coie LLP
     REPLY ISO PLAINTIFFS’ MOTION TO COMPEL RE: LAW                         1201 Third Avenue, Suite 4900
     ENFORCEMENT AND DELIBERATIVE PROCESS PRIVILEGES                          Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 1                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 3 of 9




 1   the first time in opposition to Plaintiffs’ motion to compel, as explained further below, those
 2   privileges are waived. See infra pp. 6. Moreover, in their opposition, Defendants take issue with
 3   Plaintiffs seeking password formatting instructions. Dkt. 266 at 8. This argument alone shows
 4   the insufficiency of Defendant’s privilege logs because nowhere in the privilege log description
 5   do Defendants mention redacting password formatting instructions. See Dkt. 266-1, Ex. B at 42.
 6   Plaintiffs do not challenge these redactions. Defendants also now state that DEF-0094271 and
 7   DEF-0094994 redact scoring methodology “no longer used by USCIS.” See Dkt. 266-1, Ex. A,
 8   Emrich Aff. ¶ 11. But their privilege logs tell a different story: they say the withheld information
 9   “would reveal current law enforcement procedures.” Dkt. 266-1, Ex. B at 42, 43 (emphasis
10   added). If the scoring methodology is as the privilege log indicates, it is highly relevant to
11   Plaintiffs’ claims and should be produced.
12   B.     Plaintiffs’ Need for the Documents Outweighs Defendants’ Interest in Nondisclosure
13          The law enforcement privilege is not absolute, and Plaintiffs’ need for the 25 documents

14   identified in this motion outweighs Defendants’ interest in nondisclosure. See In re Sealed Case,

15   856 F.2d 268, 272 (D.C. Cir. 1988).

16          1.      Plaintiffs Cannot Obtain the Withheld Information Through Other Means

17          Defendants’ analysis of the ten factors that courts consider when ruling on the qualified

18   law enforcement privilege largely ignores two of the most important factors in this case: whether

19   the information is available from other sources (factor nine) and the importance of the

20   information to the plaintiff’s case (factor ten). See Ibrahim v. Dep’t of Homeland Sec., No. C 06-

21   00545 WHA, 2013 WL 1703367, at *4 (N.D. Cal. Apr. 19, 2013).

22          In addressing factor nine, Defendants argue they have already provided policy and

23   training documents. But this argument assumes the information Plaintiffs seek in this motion is

24   available elsewhere. Plaintiffs moved to compel on these limited documents because this

25   information is not available anywhere else in unredacted form.

26

                                                                                  Perkins Coie LLP
     REPLY TO PLAINTIFFS’ MOTION TO COMPEL RE: LAW                          1201 Third Avenue, Suite 4900
     ENFORCEMENT AND DELIBERATIVE PROCESS PRIVILEGES                          Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 2                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 4 of 9




 1          As to factor ten, Defendants decline to acknowledge that indicators, methods, and
 2   techniques they use to identify whether an applicant poses a “national security concern,” and
 3   examples or hypotheticals of the same, are very important and relevant to Plaintiffs’ claims.
 4   Defendants ignore the central allegations in this case: that Defendants employ “non-statutory
 5   indicators” to determine whether an applicant is a “national security concern” and therefore
 6   subject to CARRP. Dkt. 260 at 6-7. Plaintiffs are entitled to know what “non-statutory
 7   indicators” and other information Defendants consider to make this determination. The Court’s
 8   analysis of factor ten is dispositive, and should compel disclosure because how and why
 9   Defendants decide whether an applicant is a “national security concern” is central to this case.
10          Because the balancing test clearly favors disclosure, the Court should order the
11   documents produced. See Dkt. 260 at 7-10.
12          2.      The Withheld USCIS Information Is Highly Relevant to Plaintiffs Claims
13          Many of the documents at issue in this motion are training and guidance documents that

14   teach USCIS officers how to determine whether an applicant is a “national security concern.”

15   Inherently, these documents and the redacted portions are important to Plaintiffs’ claims because

16   they demonstrate how Defendants identify “national security concerns” and what information

17   Defendants consider when making this determination.

18          Many documents identify certain indicators of suspicious activity or circumstances that

19   might indicate an applicant allegedly poses a concern—such as “vetting family members and

20   close associates.” See Emrich Aff. ¶ 50. The redacted portions of these documents are the very

21   indicators and examples of suspicious activities that would support Plaintiffs’ constitutional and

22   statutory claims challenging CARRP. Defendants’ speculative claim that lifting these redactions

23   may allow future applicants to evade detection or the adjudication process is unpersuasive

24   because the government already publicly reveals its standards of reporting suspicious activity

25   and other related national security information in other contexts. See, e.g., Nationwide

26   Suspicious Activity Reporting (SAR) Initiative, Functional Standard, Suspicious Activity

                                                                                Perkins Coie LLP
     REPLY TO PLAINTIFFS’ MOTION TO COMPEL RE: LAW                         1201 Third Avenue, Suite 4900
     ENFORCEMENT AND DELIBERATIVE PROCESS PRIVILEGES                         Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 3                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 5 of 9




 1   Reporting (Feb. 23, 2015), https://nsi.ncirc.gov/documents/SAR_FS_1.5.5_PMISE.pdf; Dkt. 241
 2   at 8-15. Moreover, producing the information under an AEO protective order would address
 3   Defendants’ purported concern.
 4          Actual examples of adjudicated CARRP cases are also highly relevant to Plaintiffs’ case
 5   because they show how Defendants determined whether an applicant was a “national security
 6   concern.” These examples are of particular import because Defendants have not produced the
 7   information in the Named Plaintiffs’ A-files describing why they were subjected to CARRP.
 8   Plaintiffs do not oppose Defendants redacting names or other personally identifiable information
 9   from the examples.
10          Redacted portions of the documents also appear to contain training and guidance on how
11   USCIS identifies purportedly Known and Suspected Terrorists, where national security concerns
12   originate, and other training on how to identify national security concerns. See, e.g., DEF-
13   0095125 at 00095264-65, 68, and DEF-0095760 at DEF-0095805-06, 19-21. Again, this
14   information is crucial to Plaintiffs’ challenge to CARRP on constitutional and statutory grounds,
15   because without it, Plaintiffs are forced to speculate regarding how Defendants identify such
16   “concerns,” and whether they do so arbitrarily or discriminatorily.
17          Finally, Defendants suggest the RAIO documents are irrelevant. See Emrich Aff. ¶ 41.
18   The redacted sections are relevant because they appear to describe the same CARRP review
19   process and considerations for determining whether an applicant is a national security concern.
20          3.      Plaintiffs Only Seek Third-Agency Information Relevant to Their Claims
21          Defendants raise alarms about third-agency information sharing. But Plaintiffs only seek

22   the putative third-agency information that reveals how USCIS uses that information to determine

23   whether an applicant is a “national security concern.” And much of the redacted information is

24   highly relevant because it includes insight into USCIS’s process and procedures. See e.g., Dkt.

25   266-1, Ex. C, Privilege Log Entry for DEF-00095597 (“The withheld information in this training

26   includes certain information collected from law enforcement and/or intelligence partners and

                                                                                Perkins Coie LLP
     REPLY TO PLAINTIFFS’ MOTION TO COMPEL RE: LAW                         1201 Third Avenue, Suite 4900
     ENFORCEMENT AND DELIBERATIVE PROCESS PRIVILEGES                         Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 4                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 6 of 9




 1   how that law enforcement and/or intelligence information should be considered by USCIS in
 2   cases posing national security concerns.”) (emphasis added).
 3          Redacted portions of the documents provide guidance on external vetting of applicants to
 4   determine whether they allegedly pose national security concerns. Included in this external
 5   vetting appear to be determinations reached by third agencies about an applicant; see DEF-
 6   0094351 at 0094423-28, 35-44, the questions USCIS should ask third agencies; see DEF-
 7   00095009 at DEF-00095031, and what determinations a USCIS adjudicator should reach based
 8   on information obtained during external vetting in coordination with such agencies, see id.at
 9   DEF-00095031-33. Lifting redactions of this information will help elucidate whether the fairness
10   and lawfulness of the process USCIS uses to gather information about applicants.
11          Defendants also caution that many of the documents contain redactions of screenshots
12   and electronic systems. It is not immediately clear which redactions Defendants refer to because
13   they do not provide page numbers for their redactions. Still, if, for example, the screenshots and
14   electronic systems Defendants refer to appear in the National Security Indicator Training,
15   January 2017 (DEF-0094351 at DEF-0094435-44), they seem to be substantive examples of how
16   USCIS determines whether an applicant presents an alleged national security concern. Plaintiffs
17   do not seek specific information that will allow hackers or unauthorized users to navigate
18   government databases. But Plaintiffs do challenge the substantive information the examples and
19   training documents provide for the same reasons previously stated.
20          Database codes and their descriptions are also important to Plaintiffs’ claims. The codes
21   appear to indicate whether an applicant poses a national security concern and what type of
22   information and from what sources Defendants consider when making that determination. DEF-
23   0094536 at DEF-0094540-44. The database codes may also be relevant to understanding other
24   produced documents or to be produced documents, including possibly Plaintiffs’ unredacted A-
25   files. Defendants regularly produce such codes in FOIA and related litigation. See Dkt. 241 at
26   12-14; Dkt. 243.
                                                                                Perkins Coie LLP
     REPLY TO PLAINTIFFS’ MOTION TO COMPEL RE: LAW                         1201 Third Avenue, Suite 4900
     ENFORCEMENT AND DELIBERATIVE PROCESS PRIVILEGES                         Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 5                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 7 of 9




     C.     The Court Should Disregard the Third-Agencies’ 11th-Hour Privilege Claims
 1
            “Failing to timely assert a privilege results in its waiver.” United States v. $43,660.00 in
 2
     U.S. Currency, No. 1:15CV208, 2016 WL 1629284, at *5 (M.D.N.C. Apr. 22, 2016). Yet again,
 3
     third-party agencies wait until after Plaintiffs move to compel before formally asserting privilege
 4
     over these 25 documents despite at least four opportunities to do so. See Dkt. 150 at 4. And
 5
     again, Plaintiffs are forced into an endless game of whack-a-mole, addressing one claim of
 6
     privilege only to find that more pop up. See id. The agencies waived these claimed privileges,
 7
     and the Court should consider neither the assertions of privilege nor the supporting affidavits.
 8
     D.     Defendants Fail to Explain Why the Protective Order or an AEO Designation
 9          Would Not Satisfy Their Concerns
10          First, the Court should disregard Defendants’ AEO arguments incorporated by reference
11   to the extent they exceed the page limits established by the local rules. Calence, LLC v.
12   Dimension Data Holdings, PLC, 222 F. App’x 563, 566 (9th Cir. 2007).
13          Second, Defendants’ supporting declarations make general, unsupported claims that
14   disclosure under the Protective Order “would not mitigate the risk to national security or public
15   safety.” See Emrich Aff. ¶ 52. But Defendants and their affiants demonstrate no compelling
16   reason why the Stipulated Protective Order is insufficient and make no argument that Plaintiffs’
17   counsel cannot and will not uphold the Protective Order. The Court has numerous tools at its
18   disposal to punish improper disclosure of information subject to the Protective Order. Dkt. 148 at
19   9. The same is true of the even more stringent AEO designation. Indeed, Defendants have
20   already agreed to disclosure of the Class List under an AEO protective order to protect similar
21   “national security and intelligence interests.” Dkt. 126 at 3. Plaintiffs’ counsel have diligently
22   complied with that order, and there is no reason why they would not do so again.
23                                             *       *       *
24          Plaintiffs request an order compelling Defendants to produce the 25 documents identified
25   in the motion unredacted. Plaintiffs alternatively ask that the Court review the documents in
26   camera, which Defendants do not oppose, to determine whether disclosure is warranted.
                                                                                  Perkins Coie LLP
     REPLY TO PLAINTIFFS’ MOTION TO COMPEL RE: LAW                          1201 Third Avenue, Suite 4900
     ENFORCEMENT AND DELIBERATIVE PROCESS PRIVILEGES                          Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 6                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 8 of 9




 1   Respectfully submitted,                        DATED: May 3, 2019

 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     s/ Sameer Ahmed                                s/ Nicholas P. Gellert
 3   Jennifer Pasquarella (admitted pro hac vice)   s/ David A. Perez
     Sameer Ahmed (admitted pro hac vice)           s/ Cristina Sepe
 4   ACLU Foundation of Southern California         Harry H. Schneider, Jr. #9404
     1313 W. 8th Street                             Nicholas P. Gellert #18041
 5   Los Angeles, CA 90017                          David A. Perez #43959
     Telephone: (213) 977-5236                      Cristina Sepe #53609
 6   jpasquarella@aclusocal.org                     Perkins Coie LLP
     sahmed@aclusocal.org                           1201 Third Avenue, Suite 4900
 7                                                  Seattle, WA 98101-3099
     s/ Matt Adams                                  Telephone: 206.359.8000
 8   Matt Adams #28287                              HSchneider@perkinscoie.com
     Northwest Immigrant Rights Project             NGellert@perkinscoie.com
 9   615 Second Ave., Ste. 400                      DPerez@perkinscoie.com
     Seattle, WA 98122                              CSepe@perkinscoie.com
10   Telephone: (206) 957-8611
     matt@nwirp.org                                 s/ Trina Realmuto
11                                                  s/ Kristin Macleod-Ball
     s/ Stacy Tolchin                               Trina Realmuto (admitted pro hac vice)
12   Stacy Tolchin (admitted pro hac vice)          Kristin Macleod-Ball (admitted pro hac vice)
     Law Offices of Stacy Tolchin                   American Immigration Council
13   634 S. Spring St. Suite 500A                   1318 Beacon Street, Suite 18
     Los Angeles, CA 90014                          Brookline, MA 02446
14   Telephone: (213) 622-7450                      Telephone: (857) 305-3600
     Stacy@tolchinimmigration.com                   trealmuto@immcouncil.org
15                                                  kmacleod-ball@immcouncil.org
     s/ Hugh Handeyside
16   s/ Lee Gelernt                                 s/ Emily Chiang
     s/ Hina Shamsi                                 Emily Chiang #50517
17   Hugh Handeyside #39792                         ACLU of Washington Foundation
     Lee Gelernt (admitted pro hac vice)            901 Fifth Avenue, Suite 630
18   Hina Shamsi (admitted pro hac vice)            Seattle, WA 98164
     American Civil Liberties Union Foundation      Telephone: (206) 624-2184
19   125 Broad Street                               Echiang@aclu-wa.org
     New York, NY 10004
20   Telephone: (212) 549-2616
     lgelernt@aclu.org
21   hhandeyside@aclu.org
     hshamsi@aclu.org
22
                                                    Counsel for Plaintiffs
23

24

25

26

                                                                             Perkins Coie LLP
     REPLY TO PLAINTIFFS’ MOTION TO COMPEL RE: LAW                    1201 Third Avenue, Suite 4900
     ENFORCEMENT AND DELIBERATIVE PROCESS PRIVILEGES                    Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 7                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 269 Filed 05/03/19 Page 9 of 9




                                       CERTIFICATE OF SERVICE
 1
              The undersigned certifies that on the date indicated below, I caused service of the
 2
     foregoing document via the CM/ECF system that will automatically send notice of such filing to
 3
     all counsel of record herein.
 4
              DATED this 3rd day of May, 2019, at Seattle, Washington.
 5

 6                                                      By: s/ Cristina Sepe
                                                        Cristina Sepe, WSBA No. 53609
 7                                                      Perkins Coie LLP
                                                        1201 Third Avenue, Suite 4900
 8                                                      Seattle, WA 98101-3099
                                                        CSepe@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                 Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                 1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144255549.6                                                                 Fax: 206.359.9000
